16-1446-cv
High Point Design, LLC v. LM Insurance Corp.


       16‐1446‐cv 
       High Point Design, LLC v. LM Insurance Corp.  

   1                          UNITED STATES COURT OF APPEALS 
   2                              FOR THE SECOND CIRCUIT 
   3                                ____________________ 
   4
   5                                     August Term, 2016 
   6
   7   (Argued: May 8, 2017                                     Decided: December 19, 2018) 
   8
   9                                   Docket No. 16‐1446‐cv 
  10
  11                                   ____________________ 
  12
  13   HIGH POINT DESIGN, LLC, 
  14
  15                                     Plaintiff‐Appellee, 
  16
  17                        v. 
  18
  19   LM INSURANCE CORPORATION, LIBERTY MUTUAL FIRE INSURANCE 
  20   COMPANY, LIBERTY INSURANCE CORPORATION, 
  21
  22                               Defendants‐Appellants.1 
  23
  24                                   ____________________ 
  25
  26   Before: NEWMAN, POOLER, and HALL, Circuit Judges. 
  27
  28            High Point Design, LLC sought a defense from its insurer pursuant to the 

  29   terms of insurance policies providing coverage for advertising injuries. The 


       1
           The Clerk of the Court is directed to amend the caption as above.
 1   insurers, LM Insurance Corporation, Liberty Mutual Fire Insurance Company 

 2   and Liberty Insurance Corporation (collectively, “Liberty”), refused to provide a 

 3   defense on the ground that the counterclaim at issue in the underlying litigation  

 4   alleged only injury for trade dress infringement, not advertising injury. The 

 5   United States District Court for the Southern District of New York (Katherine B. 

 6   Forrest, J.) granted High Point’s motion for partial summary judgment and 

 7   found Liberty owed High Point a defense based on allegations in the 

 8   counterclaim that High Point “offered” the infringing items for sale. We agree 

 9   with the district court that as used in the counterclaims and with the additional 

10   context of the discovery demands in the underlying litigation, the term “offering 

11   for sale” includes advertising, such that Liberty owes High Point a defense. 

12   However, Liberty’s duty to provide a defense did not arise until High Point 

13   provided Liberty with discovery demands served in the underlying litigation. 

14   We therefore vacate the district court’s award of damages, and remand so that 

15   the district court can determine the amount of legal fees incurred from that point 

16   forward. 




                                              2
 1           Affirmed in part, vacated and remanded in part.  

 2   Judge Newman concurs in part and in the result, and files a separate concurring 

 3   opinion. 

 4                                                ____________________ 

 5                                     MARSHALL T. POTASHNER, Jaffe & Asher LLP 
 6                                     (Bension D. DeFunis, on the brief), New York, N.Y., for 
 7                                     Defendants‐Appellants LM Insurance Corporation, Liberty 
 8                                     Mutual Fire Insurance Company, Liberty Insurance 
 9                                     Corporation. 
10                                      
11                                     RICHARD S. SCHURIN, Stern & Schurin LLP (Steven 
12                                     Stern, on the brief), Garden City, N.Y., for Plaintiff‐
13                                     Appellee High Point Design, LLC. 
14    
15   POOLER, Circuit Judge: 

16           High Point Design, LLC sought a defense from its insurer pursuant to the 

17   terms of insurance policies providing coverage for advertising injuries. The 

18   insurers, LM Insurance Corporation, Liberty Mutual Fire Insurance Company 

19   and Liberty Insurance Corporation (collectively, “Liberty”), refused to provide a 

20   defense on the ground that the counterclaim at issue in the underlying litigation 

21   alleged only injury for trade dress infringement, not advertising injury. The 

22   United States District Court for the Southern District of New York (Katherine B. 


                                                           3
 1   Forrest, J.) granted High Point’s motion for partial summary judgment and 

 2   found Liberty owed High Point a defense based on allegations in the 

 3   counterclaim that High Point “offered” the infringing items for sale. We agree 

 4   with the district court that as used in the counterclaims and with the additional 

 5   context of the discovery demands in the underlying litigation, the term “offering 

 6   for sale” includes advertising, such that Liberty owes High Point a defense. 

 7   However, Liberty’s duty to provide a defense did not arise until High Point 

 8   provided Liberty with discovery demands served in the underlying litigation. 

 9   We therefore vacate the district court’s award of damages, and remand so that 

10   the district court can determine the amount of legal fees incurred from that point 

11   forward. 

12                                    BACKGROUND 

13         As relevant here, High Point sells and distributes footwear on a wholesale 

14   basis. From November 2008 through November 2012, High Point was the named 

15   insured on a series of commercial general liability insurance and umbrella 

16   policies issued by Liberty (the “Policies”). At issue here is coverage under a 




                                              4
 1   commercial lines policy, No. YV5‐Z21‐093433‐020 (the “CGL”), and an umbrella 

 2   policy, No. TH2‐Z21‐093433‐030. The CGL provides in relevant part that: 

 3               We will pay those sums that the insured becomes 
 4               legally obligated to pay as damages because of 
 5               “personal and advertising injury” to which this 
 6               insurance applies. We will have the right and duty to 
 7               defend the insured against any “suit” seeking those 
 8               damages even if the allegations of the “suit” are 
 9               groundless, false or fraudulent. However, we will have 
10               no duty to defend the insured against any “suit” 
11               seeking damages for “personal and advertising injury” 
12               to which this insurance does not apply. We may, at our 
13               discretion, investigate any offense and settle any claim 
14               or “suit” that may result. . . .  
15                
16   App’x at 559.  

17         The CGL defines “personal and advertising injury” to include an 

18   “injury . . . arising out of . . . [i]nfringing upon another’s copyright, trade dress or 

19   slogan in [High Point’s] ‘advertisement.’” App’x at 535.  “Advertisement” is 

20   defined as “a paid announcement that is broadcast or published in the print, 

21   broadcast or electronic media to the general public or specific market segments 

22   about your goods, products or services for the purpose of attracting customers or 

23   supporters.” App’x at 534. The CGL excludes coverage for: 



                                                5
 1               “Personal and advertising injury” arising out of the 
 2               infringement of copyright, patent, trademark, trade 
 3               secret or other intellectual property rights or out of 
 4               securities fraud. Under this exclusion, such other 
 5               intellectual property rights do not include the use of 
 6               another’s advertising idea in your “advertisement.” 
 7                
 8                However, this exclusion does not apply to 
 9               infringement, in your “advertisement”, of copyright, 
10               trade dress or slogan.  
11                
12   App’x at 483, 534.  

13         The umbrella policy also covers an “advertising injury,” defined as an 

14   “injury arising out of paid announcements in the print or broadcast media 

15   resulting in . . . [i]nfringement of copyright, title or slogan.” App’x at 601. The 

16   umbrella policy excludes “advertising injury arising out of . . . [p]atent 

17   infringement.” App’x at 638.  

18          One of the items High Point manufactures and distributes is the Fuzzy 

19   Babba slipper, which it sold through various retailers, including Meijer, Inc., 

20   Sears Holding Corp., and Wal‐Mart Stores, Inc. (together, the “Retailers”). High 

21   Point Design LLC v. Buyer’s Direct, Inc., 621 F. App’x 632, 635 (Fed. Cir. July 30, 

22   2015).  Buyer’s Direct Inc. also manufactures slippers, including the Snoozie, on 

23   which it holds a design patent. Id. at 634‐35.  Buyer’s Direct sent High Point a 

                                                6
 1   cease‐and‐desist letter alleging that the Fuzzy Babba slipper infringed on the 

 2   Snoozie’s design patent. Id. at 635. High Point responded by seeking a 

 3   declaratory judgment that the Fuzzy Babba’s design does not infringe on Buyer’s 

 4   Direct’s design patent, and that the patent covering the Snoozie is either invalid 

 5   or unenforceable. Id. Buyer’s Direct filed a counterclaim for patent and trade 

 6   dress infringement. Id. It also filed a third‐party complaint against the Retailers 

 7   alleging that the Retailers infringed the Snoozie’s patent and trade dress by 

 8   selling Fuzzy Babba slippers. Id. 

 9         As is relevant to High Point’s claims for insurance coverage, Buyer’s 

10   Direct’s counterclaim alleges that: 

11                Counterclaim Defendant High Point has infringed and 
12               is still infringing the ‘183 Patent by manufacturing, 
13               importing, selling and/or offering for sale the High Point 
14               Slipper Socks, and/or other footwear that embodies the 
15               subject matter claimed in the ‘183 Patent. 
16                
17   App’x at 294 (emphasis added).  Buyer’s Direct’s discovery demands sought 

18   advertising and marketing materials. Document Request No. 22 sought ”[a]ll 

19   advertising, marketing, promotional and/or descriptive documents . . . referring 

20   and/or relating to High Point’s Accused Products.” App’x at 330. Interrogatory 


                                               7
 1   No. 5 sought the identity of the person “at High Point most knowledgeable about 

 2   and/or most responsible for . . . the advertising, marketing and/or promotion of 

 3   High Point’s Accused Products . . .” App’x at 315‐316. Buyer’s Direct also noticed 

 4   the deposition of the person at High Point with knowledge of “[a]ll 

 5   advertisements, marketing statements, sales or marketing presentations, and 

 6   correspondence with customers or potential customers of High Point relating to 

 7   High Point’s sale or attempted sale of the Accused Products.” App’x at 342.  

 8   Buyer’s Direct’s discovery demands were provided to Liberty.  

 9         After High Point was served with Buyer’s Direct’s counterclaims, it 

10   notified Liberty of the claim and sought a defense and indemnification. On 

11   March 23, 2012, Liberty sent High Point a letter stating that after investigation, it 

12   disclaimed coverage. High Point then commenced this litigation, seeking 

13   coverage under the insurance policies for the costs of defending against Buyer’s 

14   Direct’s counterclaim.   

15         The parties engaged in discovery, and in January 2015 High Point moved 

16   for partial summary judgment. The district court granted the motion on March 2, 

17   2015, finding Liberty owed High Point a duty to defend under both the 


                                               8
 1   commercial line and umbrella policies. In a decision handed down from the 

 2   bench, the district court found that the counterclaims’ reference to an “offering 

 3   for sale” asserted a claim for an advertising injury within the meaning of the 

 4   policies. App’x at 1045. The district court reasoned that the “phrase ‘offering for 

 5   sale’ . . .  is equivalent to something that could be broadly construed as 

 6   promoting or advertising.” Id. By stipulation dated April 25, 2016, Liberty and 

 7   High Point agreed that High Point’s damages totaled $1.35 million. The district 

 8   court entered a final judgment awarding High Point $1,657,450.44, which 

 9   included an earlier payment made by Liberty to High Point. This appeal 

10   followed. 

11                                       DISCUSSION 

12         “We review the district courtʹs grant of partial summary judgment de 

13   novo.” Juliano v. Health Maint. Org. of New Jersey, Inc., 221 F.3d 279, 286 (2d Cir. 

14   2000).  “Because interpretation of an insurance agreement is a question of law, 

15   we review the district courtʹs construction of the [policies] de novo.” VAM Check 

16   Cashing Corp. v. Fed. Ins. Co., 699 F.3d 727, 729 (2d Cir. 2012). 




                                                9
 1          We begin with the language of the policy. Paragraph (1)(a) of the CGL 

 2   obligates Liberty to pay those sums that its insured, High Point, becomes legally 

 3   obligated to pay for “’personal and advertising injury’ to which this insurance 

 4   applies.” App’x at 559. Paragraph V(2)(b)(7) of the CGL defines “personal and 

 5   advertising injury” to include injury arising out of the “offense” of “infringing 

 6   upon another’s copyright, trade dress or slogan in your ‘advertisement.’” App’x at 

 7   535 (emphasis added).2 

 8          However, the exclusion provision of the CGL excludes “advertising injury 

 9   arising out of the infringement of copyright, patent, trademark, trade secret or 

10   other intellectual property rights.” App’x at 483 (emphasis added). By excluding 

11   advertising injury out of trademark rights, the policy implicitly excludes injury 

12   arising out of trade dress infringement, because trade dress is one form of 

13   product identification included within the definition of a trademark. 



     2 It appears Liberty changed its form liability policy to explicitly include “trade 
     dress” infringement occurring “in” an advertisement. The current phrase 
     “copyright, trade dress or slogan” replaced the phrase “copyright, title or 
     slogan” in Liberty’s previous liability policy, which was before this Court in R.C. 
     Bigelow, Inc. v. Liberty Mut. Ins. Co., 287 F.3d 242, 245 & App’x 35 ¶ V(a)(d)(2d Cir. 
     2002). In Liberty’s umbrella policy, also at issue here, “advertising injury” is still 
     defined as “[i]nfringment of copyright, title or slogan.” App’x at 601.  
                                                 10
 1    See Wal‐Mart Stores, Inc. v. Samara Brothers, Inc., 529 U.S. 205, 206 (2000)(citations 

 2   omitted). Then, in the convoluted structure apparently favored by insurance 

 3   companies, the exclusion has its own exclusion: “However, this exclusion does 

 4   not apply to infringement, in your ‘advertisement’, of copyright, trade dress or 

 5   slogan.” Id. This secondary exclusion from the primary exclusion was apparently 

 6   inserted to make clear that the primary exclusion does not exclude coverage for 

 7   trade dress infringement in an advertisement, which Paragraph V(2)(b)(7) 

 8   affirmatively sets forth.3 

 9         As a result, Liberty does not cover claims that a product or the packaging 

10   of a product sold by High Point infringes on the trade dress of another 

11   company’s product but does cover claims that a High Point advertisement 

12   containing a photo or drawing of High Point’s product infringes the trade dress 

13   of another company’s product. It strikes us as odd that there is no coverage for 

14   liability arising from trade dress infringement caused by an insured’s product or 



     3 The exclusion provision in Liberty’s policy considered in the Bigelow litigation 
     excluded “ ‘advertising injury’ arising out of  . . . (4) patent infringement or 
     securities fraud.” Bigelow, 287 F.3d at 245 & App’x at 35. Since that provision did 
     not exclude any form of trademark infringement, it had no need to exclude from 
     the exclusion trade dress infringement in an advertisement.  
                                               11
 1   its packaging, but there is liability arising from trade dress infringement caused 

 2   by a photo or drawing of the same product in an advertisement. Nevertheless, 

 3   that is the distinction the policy makes, and we are obliged to accept it. So the 

 4   issue becomes whether, in the underlying suit, High Point faced a claim of 

 5   advertising injury arising from trade dress infringement in one or more of its 

 6   advertisements. 

 7         Four basic principles of New York insurance law guide our analysis. First, 

 8   the duty of an insurer to defend its insured is “exceedingly broad” and far more 

 9   expansive than the duty to indemnify its insured. Continental Cas. Co. v. Rapid‐

10   American Corp., 80 N.Y.2d 640, 648 (1993) (citation omitted). Second, the insurer’s 

11   duty to provide a defense is invoked “whenever the allegations in a complaint 

12   against the insured fall within the scope of the risks undertaken by the insurer, 

13   regardless of how false or groundless those allegations might be.” Seaboard Sur. 

14   Co. v. Gillette Co., 64 N.Y.2d 304, 310 (1984). Third, “[i]f any of the claims against 

15   the insured arguably arise from covered events, the insurer is required to defend 

16   the entire action.” Frontier Insulation Contractors, Inc. v. Merchants Mut. Ins. Co., 91 

17   N.Y.2d 169, 175 (1997). Finally, insurers are to look beyond the four corners of the 


                                                12
 1   complaint in deciding whether there is coverage. Fitzpatrick v. American Honda 

 2   Motor Co., 78 N.Y.2d 61, 65 (1991).  “[A]n insuredʹs right to a defense should not 

 3   depend solely on the allegations a third party chooses to put in the complaint.” 

 4   Id. at 68. 

 5          Thus, the insurer may deny its insured a defense “only if it could be 

 6   concluded as a matter of law that there is no possible factual or legal basis on 

 7   which the insurer might eventually be held to be obligated to indemnify the 

 8   insured under any provision of the insurance policy.” Servidone Constr. Corp. v. 

 9   Sec. Ins. Co. of Hartford, 64 N.Y.2d 419, 424 (1985) (internal quotations marks and 

10   brackets omitted). “If the allegations of the complaint are even potentially within 

11   the language of the insurance policy, there is a duty to defend.” Town of Massena 

12   v. Healthcare Underwriters Mut. Ins. Co., 98 N.Y.2d 435, 443 (2002).  

13          Whether Liberty owes High Point a defense turns on the meaning of what 

14   constitutes an “advertising injury.” “[T]here is much confusion in the caselaw 

15   concerning when an ‘advertising injury’ is ‘caused’ by advertising within the 

16   meaning of standard business insurance policies.” R.C. Bigelow, 287 F.3d at 247  

17   (citation omitted). “[C]ourts are to compare the allegations of the complaint to 


                                               13
 1   the terms of the policy.” Century 21, Inc. v. Diamond State Ins. Co., 442 F.3d 79, 83 

 2   (2d Cir. 2006) (internal quotation marks omitted). “If, liberally construed, the 

 3   claim is within the embrace of the policy, the insurer must come forward to 

 4   defend its insured no matter how groundless, false or baseless the suit may be.”

 5   Colon v. Aetna Life & Cas. Inc. Co., 66 N.Y.2d 6, 8‐9 (1985) (citation omitted).  

 6         Here, Liberty argues that the district court erred in finding Liberty owed 

 7   Hight Point a duty to defend. We disagree, and find that the “offer[] for sale” 

 8   alleged in the counterclaim, coupled with the discovery demands seeking 

 9   advertising materials, triggered Liberty’s duty to defend.  

10         Viewed broadly as required under New York law, an “offer for sale” 

11   extends to advertising. We determined in Century 21 that “marketing,” as used in 

12   a similar insurance agreement, extends to advertising. 442 F.3d at 83. 

13   “Marketing” includes activities that are not advertising, but “the term also must  

14   be understood to refer to activities that accord with the common use of 

15   ‘advertising.’” Id. Similarly, while the term “offer for sale” includes activities that 

16   are not advertising, it also includes advertising activity. Indeed, the purpose of 

17   most advertising is to “offer for sale” various goods and services. The CGL at 


                                                14
 1   issue here recognizes this, defining “Advertisement” to mean “a paid 

 2   announcement that is broadcast or published in the print, broadcast or electronic 

 3   media to the general public or specific market segments about your goods, 

 4   products or services for the purpose of attracting customers or supporters.” 

 5   App’x at 534. The umbrella policy covers an “injury arising out of paid 

 6   announcements in the print or broadcast media resulting in . . .  [i]nfringement of 

 7   copyright, title or slogan.” App’x at 601.  

 8         The phrase “offering for sale” may have multiple meanings, some of which 

 9   do not implicate advertising activity. For example, simply placing an item on the 

10   counter with a sign indicating its price is an “offer for sale” even though it is not 

11   advertising.  Liberty argues that High Point’s advertising could not have caused 

12   any advertising injury within the meaning of the policies because the advertising 

13   simply displayed the allegedly infringing product. But Buyer’s Direct’s claim 

14   that it was injured by High Point’s “offering for sale” the infringing slippers 

15   suffices to demonstrate that an advertising injury may have resulted from the use 

16   of the infringing trade dress in advertisements. The slippers were not sold 




                                               15
 1   encased in packaging of any kind—they were simply displayed as slippers.4  

 2   Displaying the infringing trade dress in an advertisement is an advertising injury 

 3   for which damages can be awarded where, as here, it is a means by which the 

 4   alleged infringer creates customer confusion and trades on the offended party’s 

 5   goodwill and protected designs. See R.C. Bigelow, 287 F.3d at 248.  

 6            Bigelow is particularly instructive on this point. The complaint there arose 

 7   under Connecticut law, which like New York law takes a liberal position with 

 8   regards to an insurer’s duty to defend. See id. at 245‐46 (noting that under 

 9   Connecticut law, “[t]he duty to defend does not hinge on the skill or manner in 

10   which a complaint is drafted, but rests on the substantive thrust of the complaint, 

11   and the surrounding facts”). The insuredʹs alleged infringement primarily 

12   constituted tea packaging with trade dress “confusingly similar” to another 

13   companyʹs packaging. Id. at 244. Our Court held that the complaint pled an 

14   advertising injury within the meaning of the policy where it stated that the 

15   insured copied the plaintiff’s trade dress and displayed it in published 

16   advertisements.  In seeking a defense from its insurer, “Bigelow contend[ed] that 



     4
         For examples, see attached Appendix.
                                                16
 1   Celestial’s claims of trade dress infringement [fell] within the scope of the 

 2   advertising injury provision because the allegedly infringing trade dress was 

 3   depicted in Bigelowʹs published advertisements.” Id. at 246. Here, the slippers 

 4   were displayed in advertisements as they were sold: without packaging, such 

 5   that the trade dress was used to offer the products for sale in the print 

 6   advertisements, just as the allegedly infringing packaging was displayed in the 

 7   ads at issue in Bigelow.  

 8         Even if the counterclaims, standing alone, did not place Liberty on notice 

 9   of its duty to defend, the discovery demands seeking information related to the 

10   paid advertisements place High Point’s advertising squarely at issue. New York 

11   does not rest an insurer’s duty to defend solely on the language of the complaint. 

12   See Fitzpatrick, 78 N.Y.2d at 68. The fact that the counterclaim does not set forth a 

13   claim labeled “advertising injury” is not a barrier to an insured seeking coverage 

14   for a defense under New York law. See id. at 70 (rejecting “four corners of 

15   complaint” rule and holding that an insurer must provide a defense “where, 

16   notwithstanding the complaint allegations, underlying facts made known to the 

17   insurer create a reasonable possibility that the insured may be held liable for 


                                               17
 1   some act or omission covered by the policy” (internal quotation marks omitted)). 

 2   Buyer’s Direct’s discovery demands sought information related to 

 3   advertisements and are extrinsic evidence that supports interpreting the 

 4   counterclaim’s allegation of “offering for sale” to include a claim for damages 

 5   due to advertising.  

 6          Liberty relies on Feldman Law Group, P.C. v. Liberty Mutual Ins. Co., but that 

 7   reliance is misplaced. 476 F. App’x 913 (2d Cir. 2012) (summary order). Whatever 

 8   persuasive value Feldman offers here is negated by the fact that Feldman is 

 9   decided under Pennsylvania law, which limits the duty to defend to claims 

10   reasonably implied in the “four corners” of the complaint. Id. at 915‐17 (“Under 

11   Pennsylvania law—which the parties agree applies in this case—an insurerʹs 

12   duty to defend and indemnify must be determined solely from the language of 

13   the complaint against the insured.”(internal quotation marks and brackets 

14   omitted)). Because Pennsylvania interprets claims for coverage based only on the 

15   allegations of the complaint, Feldman properly concluded there was no coverage 

16   because “neither the substantive allegations nor the demands for relief suggest 

17   that any advertisement itself infringed [plaintiff’s] intellectual property rights.” 


                                               18
 1   Id. at 916.  If this case arose under Pennsylvania law, we might well find Feldman 

 2   persuasive here. However, this case arises under New York law, which dictates 

 3   that the insurer, and the courts, are to look beyond the four corners of the 

 4   complaint in determining if coverage is available. 

 5         Finally, Liberty argues that if it were obligated to provide a defense, its 

 6   obligation did not arise until after it was provided with Buyer’s Direct’s 

 7   discovery demands. High Point argues that Liberty waived its right to challenge 

 8   the amount of damages on appeal when it entered into a prejudgment stipulation 

 9   that provided, in relevant part:  

10               The total amount of defense costs necessarily and 
11               reasonably incurred related to the defense of the 
12               counterclaims . . . is $1,350,000 . . .  
13                
14               The parties stipulate and agree that this stipulation 
15               resolves the remaining issues left to be tried, and there 
16               is nothing left to be tried or litigated before Judgment 
17               may be entered[.] 
18                
19   App’x at 1192. High Point argues that read together, these issues preclude 

20   Liberty from appealing the issue of how much is owed for defense costs. 

21         We disagree. The stipulation does state that there are no issues “left to be 

22   tried or litigated before Judgment may be entered,” but it does not waive 

                                              19
 1   Liberty’s right to appeal. High Point does not claim that it does. And as Liberty 

 2   did not waive its right to appeal, it is entitled to argue on appeal that the 

 3   “offering for sale” language in the underlying suit did not trigger a duty to 

 4   defend and that its liability is limited, at most, to the defense costs incurred after 

 5   it became aware of the discovery demands upon High Point in the underlying 

 6   suit. 

 7            The point is underscored by a colloquy between Liberty’s counsel and the 

 8   district court before the stipulation was signed. The district court and the parties 

 9   were discussing the amount High Point spent in legal fees. Liberty’s counsel 

10   sought to clarify whether the district court was “relying on the offering for sale, 

11   and relying on that, and that alone triggers a duty to defend, that’s one thing. But 

12   during your Honor’s decision, you mentioned interrogatories and document 

13   requests. “ App’x at 1056. Liberty’s counsel argued that if the discovery demands 

14   were the primary reason for the district court’s finding that it had a duty to 

15   defend, then its liability for legal fees did not arise until High Point provided it 

16   with those documents. Counsel then asked the district court if “your Honor was 

17   relying solely on the term ‘offer for sale.’” App’x at 1057. The district court 


                                               20
 1   replied, “in my rationale, it’s not just the interrogatory and document request, 

 2   though I find that those make the case compelling; . . . [m]y decision is based on 

 3   the offering for sale.” Id. Knowing that that the district court was ruling that 

 4   Liberty was liable for all defense costs, the insurer sensibly agreed to the amount 

 5   of those costs and also sensibly agreed that there was nothing left to be tried 

 6   before entering judgment. But the stipulation does not bar Liberty from arguing, 

 7   on appeal, that its liability is limited to High Point’s defense costs incurred after 

 8   the Liberty was made aware of the discovery demands.  

 9         Turning to the merits, we agree with Liberty’s position. “[T]he insurer 

10   [must] provide a defense when it has actual knowledge of facts establishing a 

11   reasonable possibility of coverage.” Fitzpatrick, 78 N.Y.2d at 67; Stellar Mech. 

12   Servs. of New York, Inc. v. Merchants, Ins. of New Hampshire, 903 N.Y.S.2d 471, 475 

13   (2d Dep’t 2010) (Insurer’s duty to defend arose only after service of second 

14   complaint, which “suggested, for the first time, a reasonable possibility of 

15   coverage” under the insurance policy). Liberty was not provided with the 

16   discovery demands until February 12, 2013. We thus vacate the district court’s 




                                               21
1   judgment and remand so that the district court may determine the amount of 

2   legal fees incurred from February 12, 2013, onward. 

3                                    CONCLUSION 

4         For the reasons given above, we affirm the district court’s determination 

5   that Liberty owed High Point a defense, vacate the damages award and remand 

6   for further proceedings consistent with this opinion.                           




                                             22
Appendix 




             



   23
      

24
      

25
Jon O. Newman, Circuit Judge, concurring in part and in the result: 

       The issue on this appeal from a judgment imposing upon an insurer the total 

costs of defending a claim against its insured is whether and when a counterclaim 

against an insured in an underlying lawsuit triggered the insurer’s duty to defend. 

I  concur  in  all  of  Judge  Pooler’s  opinion  except  the  portion  interpreting  and 

attaching significance to the phrase “offering for sale” in the counterclaim and also 

concur  in  the  result,  which  obliges  the  insurer  to  pay  a  yet‐to‐be‐determined 

portion of its insured’s defense costs in the underlying suit. I write separately to 

explain my disagreement with part of Judge Pooler’s opinion. 

       Paragraph  (1)(a)  of  Coverage  B  of  policy  No.  YV5‐Z21‐093433‐020  (“the 

Policy”)  issued  by  a  group  of  companies  known  collectively  as  Liberty  Mutual 

(“Liberty”) obligates it to pay those sums that its insured, High Point Design LLC 

(“High Point”), becomes legally obligated to pay for “‘personal and advertising 

injury’  to  which  this  insurance  applies.”1  Joint  Appendix  (“JA”)  559.  Paragraph 

V(2)(b)(7) of the policy defines “personal and advertising injury” to include injury 

arising  out  of  the  “offense”  of  “[i]nfringing  upon  another’s  . . .  trade  dress  . . .  in 



                                                                   
       1  It  is  not clear why  the seemingly different categories  of  “personal  injury” and 
“advertising injury” are combined into one provision.  
       
                                                                      1 
        
your  ‘advertisement.’”  JA  535  (emphasis  added).  Paragraph  V(1)  of  the  policy 

defines “advertisement” as “a paid announcement that is . . . published in the print 

. . . media . . . about your . . . products . . . for the purpose of attracting customers.” 

JA 534. 

       The precise issue is whether and when, in the underlying suit, High Point 

faced a claim of “advertising injury” arising from trade dress infringement in one 

or more of its advertisements. That suit began with High Point’s complaint seeking 

a  declaration  that  a  design  patent  issued  to  the  defendant  Buyer’s  Direct,  Inc. 

(“BDI”)  for  its  Snoozie  slippers  (“the  ‘183  patent”)  was  invalid.  BDI  responded 

with a counterclaim asserting two causes of action: (1) a claim that the design of 

High Point’s Fuzzy Babba slippers infringed BDI’s design patent, and (2) a claim 

that the trade dress of the Fuzzy Babba slippers infringed the trade dress of the 

Snoozie slippers. 

       BDI’s  counterclaim  against  High  Point  did  not  allege  any  “advertising 

injury.” Nor was there an allegation in the counterclaim that any of High Point’s 

advertisements  had  injured  BDI.2  Nevertheless,  the  District  Court  ruled  that 


                                                                   
       2 The only reference to “advertising” in BDI’s counterclaim was that the trade dress 
of  BDI’s  slippers  had  acquired  secondary  meaning  because  of  BDI’s  advertising  and 
promotion. That allegation supported BDI’s claim of trade dress infringement, but had 
no bearing on whether the counterclaim triggered Liberty’s duty to defend because the 
                                                                      2 
        
Liberty’s  duty  to  defend  arose  because  of  language  in  BDI’s  claim  of  patent 

infringement. That claim alleged that High Point had infringed the ‘183 patent by 

“offering for sale” its Fuzzy Babba slippers. The District Court ruled that “offering 

for sale” includes advertising. Judge Pooler’s opinion also says that “an ‘offer for 

sale’ extends to advertising,” although that opinion ultimately and wisely declines 

to rely solely on the “offering for sale” language. Instead, the opinion states that 

the  “offer  for  sale”  language  “coupled  with  the  discovery  demands  seeking 

advertising  materials  in  the  underlying  litigation”  triggered  Liberty’s  duty  to 

defend. 

       Judge Pooler’s opinion supports its expansive interpretation of “offering for 

sale” by analogy from what this Court said about “marketing” in Century 21, Inc. 

v.  Diamond  State  Insurance  Co.,  442  F.3d  79  (2d  Cir.  2006).  We  there  noted  that 

although “marketing” includes activities that are not advertising, “the term also 

must  be  understood  to  refer  to  activities  that  accord  with  the  common  use  of 

‘advertising.’” Id. at 83. “Similarly,” Judge Pooler’s opinion states, “while the term 




                                                                   
Policy  excluded  coverage  for  trade  dress  infringement  by  a  product,  and  provided 
coverage for trade dress infringement only in an advertisement. 
        
                                                                      3 
        
‘offer  for  sale’  includes  activities  that  are  not  advertising,  it  also  includes 

advertising activity.”   

       The  terms  “marketing”  and  “offering  for  sale,”  however,  are  simply  not 

similar.  Of  course,  “marketing”  includes  “advertising,”  which  is  one  of  the 

principal  techniques  of  marketing.  Judge  Pooler’s  opinion  contends  that  “the 

purpose  of  most  advertising  is  to  ‘offer  for  sale’  various  goods  and  services.”       

Not so. The purpose of most (perhaps all) advertising is to persuade the public to 

buy  the  advertised  goods  and  services.  “Offering  for  sale”  is  simply  the  act  of 

making  a  product  available  for  sale.  It  is  a  distortion  of  language  to  say  that 

“offering for sale” sometimes means “advertising.” And even if an allegation of 

“offering for sale” could sometimes mean advertising and trigger a duty to defend 

under  some  liability  insurance  policies,  it  cannot  have  such  a  strained  meaning 

here under a policy that defines advertising to mean published announcements in 

print media. 

       The  straightforward  meaning  of  “offering  for  sale”  in  the  underlying 

lawsuit is readily apparent from the obvious reason why BDI used the phrase in 

its  counterclaim  alleging  patent  infringement.  Offering  for  sale  a  patented 

invention is one of the ways to infringe a patent. See 35 U.S.C. § 271(a). BDI used 



                                                 4 
        
the  phrase  to  render  sufficient  its  patent  infringement  claim,  not  to  assert  an 

advertising injury claim. 

       This Court previously decided in Feldman Law Group, P.C. v. Liberty Mutual 

Insurance  Co.,  476  F.  App’x  913  (2d  Cir.  2012),  that  “offering  for  sale”  did  not 

include  “advertising.”  Judge  Pooler’s  opinion  accords  no  weight  to  Feldman 

because it was decided under Pennsylvania law, which limits consideration of the 

scope of duty‐to‐defend claims to the face of an underlying complaint, whereas 

New York law, applicable to this case, permits consideration of materials outside 

the underlying complaint. That distinction permits us to look beyond the wording 

of BDI’s counterclaim to decide this case, but it does not diminish the force of what 

Feldman said about the words “offering for sale” in the complaint in that case. The 

words “offering for sale” did not trigger a duty to defend in Feldman, and they do 

not do so here.3 


                                                                   
       3  Judge Pooler’s opinion also finds some support for its expansive view of “offering 
for  sale”  from  language  in  this  Court’s  opinion  in  R.C.  Bigelow,  Inc  v.  Liberty  Mutual 
Insurance Co., 287 F.3d 242 (2d Cir. 2002). That decision, however, sheds no light on the 
meaning of “advertising injury” in a policy that defines that phrase to include “infringing 
upon another’s . . . trade dress . . . in your ‘advertisement.’” The definition of advertising 
injury  in  the  policy  in  Bigelow  did  not  include  trade  dress  infringement  in  an 
advertisement.  Instead,  the  definition  included  “[c]opying  .  .  .  advertising  ideas  or 
advertising  style,”  id.  at  245  &  Appx.  A‐35,  ¶  V(1)(d),  and  our  Court’s  decision  rather 
generously  ruled  that  “to  the  extent  that  Bigelow  [,  the  insured,]  allegedly  copied 
Celestial’s  [the  plaintiff  in  the  underlying  suit]  packaging  and  displayed  Bigelow’s 
                                                                      5 
        
      Judge Pooler’s opinion salvages High Point’s attempt to impose a duty‐to‐

defend obligation on Liberty Mutual by relying on BDI’s discovery demand in the 

underlying suit for “[a]ll advertising . . . documents . . . referring and/or relating to 

High  Point’s  Accused  Products.”  Doc.  Req.  No.  22.  This  demand,  her  opinion 

concludes, triggered Liberty’s duty to defend, and hence liability for High Point’s 

defense costs, but only those incurred after the date when Liberty was provided 

with  the  discovery  demand.  Before  considering  that  conclusion,  I  note  that  by 

starting Liberty’s liability for defense costs no earlier than the date when Liberty 

became  aware  of  BDI’s  document  request,  Judge  Pooler’s  opinion  effectively 

renders its interpretation of the “offering for sale” language in BDI’s counterclaim 

dictum. The opinion’s holding, with which I agree for reasons explained below, is 

based on Liberty’s awareness of BDI’s document request. If the existence of the 

words “offering for sale” in the patent infringement portion of BDI’s counterclaim, 

whatever their meaning, triggered liability under the Policy, that liability would 

have covered defense costs incurred from the date Liberty became aware of BDI’s 

counterclaim. That was the District Court’s holding, which is now vacated. 



                                                                  
packaging in published advertisements, the [underlying] complaint sufficiently alleged 
that Bigelow copied Celestial’s ‘advertising ideas or advertising style,’” id. at 247.  
       

                                                                     6 
       
       Whether knowledge of BDI’s discovery demand rendered Liberty liable for 

defense costs in the underlying suit incurred after acquiring such knowledge is a 

somewhat  close  question.  As  relevant  to  this  case,  the  Policy  does  not  oblige 

Liberty  to  defend  claims  for  all  injuries  arising  from  advertising  High  Point’s 

slippers.  From  the  universe  of  all  such  claims,  it  covers  only  claims  for  slipper 

advertising  that  infringes  another  product’s  trade  dress.  It  is  arguable  that 

Liberty’s liability for defense costs began not when Liberty became aware of BDI’s 

document demand, but only later when High Point assembled its response to the 

document request and brought to Liberty’s attention particular ads depicting the 

Fuzzy Babba slippers. Such ads, viewed in light of the Policy’s coverage of liability 

for trade dress infringement in an advertisement, would have shown Liberty that 

its insured faced at least a reasonable risk of liability to BDI. However, it was so 

likely that some of High Point’s ads for its slippers would show a photograph or 

a drawing of them that knowledge of the document demand for all ads for High 

Point’s  accused  products  sufficed  to  trigger  an  obligation  to  defend  and  hence 

liability for defense costs incurred after knowledge of the demand. 

       For  these  reasons  I  concur  in  Judge  Pooler’s  opinion,  with  the  exception 

noted  above,  and  also  concur  in  this  Court’s  judgment  remanding  for 



                                                  7 
        
determination of the amount of the defense costs incurred after Liberty became 

aware of the document demand. 




                                         8